Citation Nr: 1115012	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-28 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from December 9, 2005, as 50 percent disabling from May 29, 2007, and as 70 percent disabling as of March 11, 2008.

2.  Entitlement to a total disability rating based on individual unemployabilty due to service connected disabilities (TDIU) prior to March 11, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1975.

This case comes before the Board of Veteran's Appeals (Board) on appeal from August 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  From December 9, 2005, to February 26, 2007, the social and occupational impairment from the Veteran's PTSD more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

2.  From February 27, 2007, the social and occupational impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity.

3.  From February 27, 2007, but not prior thereto, the Veteran was unemployable due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD in excess of 30 percent prior to February 27, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 70 percent rating, but not higher, for PTSD are met as of February 27, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a TDIU are met as of February 27, 2007, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.7, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher initial ratings for PTSD as well as a TDIU prior to March 11, 2008.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA with respect to the PTSD claim by letters mailed in January and April 2006.  Notice required under the VCAA with respect to the TDIU claim was provided in an April 2008 letter.  A letter related to the specific criteria for PTSD was provided in May 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the PTSD claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claims based upon all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records, and the Veteran's Social Security Administration (SSA) records.  In addition, the Veteran was afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Veteran's psychiatric disability is evaluated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

TDIU

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran filed a claim in December 2005.  Service connection for PTSD was granted and a 30 percent rating was assigned, effective December 9, 2005, in the August 2006 rating decision on appeal.

VA and Goldsboro Psychiatric Clinic treatment records from the date of claim are significant for PTSD with a stressor related to burn injuries to his hands received during the course of his duties as a firefighter.  Symptoms included nightmares, panic attacks, anxiety, sleep trouble and depression.  What appears to be an initial psychiatric evaluation at Goldsboro in November 2005 by E.H., M.D., the Veteran's treating psychiatrist, shows PTSD and major depressive disorder with a global assessment of functioning (GAF) score of 45.  The Veteran was working at the VA hospital where he had worked for 27 years.  The psychiatrist opined that due to PTSD the Veteran was mildly compromised in his ability to sustain social relationships and mildly compromised in his ability to sustain work relationships.  He started the Veteran on Trazadone to block nightmares, Niravam for flashbacks, panic and anxiety and Wellbutrin for depression.  He was to be seen every four to six weeks for medication monitoring and cognitive behavior psychotherapy.  Follow up GAF scores prior to July 2006 were 50 and 55 with treatment.  There were no hospitalizations.  His symptoms continued to include nightmares of the fire twice a week, waking in a panic lasting between five and 30 minutes, flashbacks once or twice weekly, panic attacks three to four nights weekly, two to three hours sleep nightly, night sweats three to four times monthly, startle response, hypervigilance and problems with people being behind him.  He socialized only with friends at VA and reported memory issues such as forgetting and misplacing things, getting lost driving and being unable to read.  

The report of a VA examination in July 2006 indicates that the Veteran lived alone, was divorced and had no friends.  He reported nightmares about being burned up at least twice per week.  He would wake in a panic and with sweats lasting five to 10 minutes.  He reported flashbacks one to two times per week and panic attacks three to four times per week lasting 15 minutes at a time.  He reported getting two to five hours sleep per night.  He would startle and anger easily.  He engaged in no activities although he used to enjoy people, fishing and cooking.  He was divorced after 17 years of marriage and was estranged from his one child.  On mental status examination, he was clean and neatly groomed.  Speech was unremarkable, attitude was cooperative and affect was normal.  Mood was depressed, attention was intact and he was fully oriented.  Thought process and content were unremarkable.  He was homicidal but suicidal thoughts were not present.  His temper was increasing to the point of wanting to hurt someone but doctors were working with him on this and managing him with medication.  He had the ability to maintain personal hygiene.  Recent and remote memory were intact.  He had difficulty falling and staying asleep, he re-experienced the stressor and made efforts to avoid people, places and things related to the trauma.  His symptoms were chronic and he was isolated because he did not want to explain himself to others.  He reported that he worked on and off at VA for the last 27 years and was working 30 hours per week but had a lot of leave without pay over the last 8 months.  The diagnosis was PTSD with a GAF score of 53.  

The Veteran reported in March 2007 that he was out of work due to PTSD.  An accompanying note from his doctor dated February 27, 2007, indicates that the Veteran needed to be on medication.  

From November 28, 2007, the Veteran was found disabled for his position as a Medical Administrative Specialist solely due to PTSD by the Office of Personnel Management (OPM).  His application for disability retirement was approved by OPM at that time.  

In his December 2007 TDIU application, the Veteran reported that he had not worked since February 27, 2007.  

In April 2008, the Veteran received a letter from the Social Security Administration (SSA) informing him that he was found to be disabled under SSA rules from February 27, 2007.  The primary disability was PTSD.  Medical records associated with the SSA claim include a May 29, 2007, consultative examination report and a March 11, 2008, examination report.  

During the May 2007 examination, mental status examination showed he was fully oriented.  He was married to his second wife for just over a year, and she accompanied him.  He reported that over the years he had many people he worked with tell him he had PTSD but he was in denial for a long time.  He reported a loss of interest, anhedonia and apathy.  He was no longer concerned with his personal appearance and preferred to be alone.  He reported he gets lost while driving.  He had been seeing his doctor for PTSD since 2005 and was taking Trazadone, Niravam, Wellbutrin, baclofen, and other medications.  He reported he last worked on February 27, 2007.  He reported his psychiatrist took him out of work because of mood swings, trouble interacting with people, neglect of personal responsibilities and high anxiety.  His daily activities included being alone as his wife worked.  He mowed the grass and microwaved his meals.   He does not like to drive.  He goes to church but is not as active as he once was.  He does very little socializing.  

On examination, he was oriented.  He could recall one of four words after three minutes.  He could perform simple calculations and remember the past few presidents.  Concentration testing showed he could spell world backwards.  His fund of knowledge and ability to note similarities and perform abstractions were not considered abnormal.  The diagnoses were PTSD and major depression.  The Veteran described hyperarousal and intrusive thoughts, avoidance and withdrawal.  He also described depressive symptoms.  He described increasing problems on the job related to the symptoms.  The Veteran could according to the doctor examining him, understand simple and even slightly complex instructions and tasks.  He did complain of being forgetful and he may have moderate difficulty dealing effectively with others and responding to pressures of work.  

The March 11, 2008, consultative psychological examination disclosed that he was still married to his second wife of three years who accompanied him.  The Veteran reported still having nightmares about the incident in which he was burned in service.  He reported that he was alive only because he wore a protective suit and a fellow service member helped him extinguish the fire which was all over him.  He reported continued symptoms noted previously in this decision.  His relationship with his son was strained due to irritability and mood but had improved since his treatment.  The Veteran reported that he obtained an associates degree in business in 1980.  

On mental status examination, he had good hygiene and grooming.  He had no difficulty with eye contact.  Motor activity was calm and he demonstrated no impulse control problem, aggressiveness or alertness.  Speech was unremarkable.  He was mildly frustrated about memory problems and getting lost.  Affect was appropriate, and thought process and content were unremarkable, goal-directed and organized.  He denied homicidal and suicidal ideation.  No perceptual disturbance was noted.  He was alert and fully oriented.  His memory was fair for remote events and impaired for recent events.  He could not count backwards from 100 at intervals of 7 or from 50 at intervals of 3.  He demonstrated average intelligence, fair judgment and adequate insight.  The diagnosis was PTSD with a GAF score of 41.  The examiner noted significant difficulties due to PTSD and depression which have caused difficulty interacting with peers and coworkers, difficulty with simple routine tasks and difficulty maintaining concentration, persistence and pace, due to memory problems.  It was felt that it was unlikely that he could tolerate the stress and pressure associated with daily work activity.  

On review of the evidence above, the Board finds that prior to February 27, 2007, the date that the Veteran went out of work on extended leave due to PTSD, the symptoms of the Veteran's PTSD more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He was in fact generally functioning satisfactorily, with routine behavior, self-care, and normal conversation as demonstrated on examinations and in the treatment records.  He was still working, despite his anxiety, panic attacks, chronic sleep impairment and mild memory loss.  The treatment and examination records show that he did not demonstrate flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking,  disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  

However, the Board finds that from February 27, 2007, the impairment from the Veteran's PTSD has more closely approximated deficiencies in most areas than reduced reliability and productivity.  The Board particularly notes that the Veteran's PTSD has been consistently characterized by VA examiners as productive of memory problems and difficulty getting along with others in a work setting.  The Board finds that the March 2008 examination report refers to manifestations that have been present since the Veteran stopped working on February 27, 2007.  This is the date that his treating psychiatrist had him stop working due to PTSD.  His formal retirement in November 2007 due to PTSD was based on evidence of disability prior to that date.  Specifically, the Board also finds that the May 2007 examination report indicates that the Veteran had deficiencies in most areas despite ongoing treatment and medication.  The Veteran is shown to take a regimen of continuous psychotropic medications, and his impairment despite such regimen is squarely within the criteria for a 70 percent rating as of February 27, 2007.

The GAF scores are generally consistent with the fact that the Veteran's symptoms of PTSD warrant a 70 percent rating not prior to February 27, 2007.  The Board notes that while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue, and the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case the GAF scores assigned for PTSD are not wholly inconsistent with the Veteran's mild PTSD symptoms prior to February 27, 2007, and are in fact consistent with his more severe symptoms from that date.  

For the reasons above the Board finds the criteria for a rating in excess of 30 percent prior to February 27, 2007, are not met, but that the criteria for a 70 percent rating are met as of February 27, 2007.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not in order.

TDIU

The Board's action above has granted a 70 percent evaluation for PTSD effective from February 27, 2007, which is the Veteran's only service-connected disability.  He accordingly meets the schedular criteria for a TDIU as of that date, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.

The Board finds that, as of February 27, 2007, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD.  PTSD was the reason the Veteran went out on extended leave and was the reason for his eventual retirement in November 2007.  Examiners and treating doctors have listed serious memory, interpersonal and anxiety problems that caused severe occupational difficulties as of February 27, 2007.  His treating psychiatrist indicated he should not work as of that date.  The Board finds that the evidence shows that, as of February 27, 2007, the Veteran was unable to sustain employment due to PTSD.  Accordingly, TDIU is warranted from that date.  However, prior to that date, a TDIU is not warranted.  The Veteran continued to work despite his PTSD, and his disability was appropriately evaluated at the 30 percent rate.  No examiner indicated he was unable to work prior to that date.  


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's PTSD warrants a rating of 30 percent prior to February 27, 2007, and a 70 percent rating from February 27, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that entitlement to a TDIU is warranted from February 27, 2007, but not before then, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


